Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 40-41) in the reply filed on February 3, 2021 is acknowledged. 
Claims 8-14, 21-27, 33-39 and 42-52 are canceled. Claims 1-7, 15-20, 28-32 and 40-41 are pending. Claims 1-7, 15-20 and 28-32 are withdrawn without traverse (filed 2/3/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/21. 
3.	Claims 40-41 are under examination in this office action.

Claim Objections
4.	Claims 40-41 are objected to because of the following informalities:  the recitation “PAR2” or “PAR2” is not a unique or common abbreviation in the art. Applicants are required to spell out “PAR2” or “PAR2” at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 40-41 are indefinite because the recitation “modified stem cells that have reduced PAR2 expression”. The term "reduced” in claim 40 is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “reduced”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as “reduced” expression as recited in the claim. Thus the claim is indefinite. The rest of the claim is indefinite as depending from an indefinite claim. See MPEP 2173.05 (b).

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 40-41 encompass a genus of modified stem cells that have reduced PAR2 expression and a genus of neural stem cells having a genus of mutations in PAR2 gene. The instant specification fails to provide sufficient description or species to demonstrate that Applicant is in possession of the whole claimed genus of modified stem cells. The only discussion of such cells that is present in the instant specification is presented in example 7, detecting an increased number of Sox2+ and ki-67+ neural stem cells in the subventricular zone (SVZ) of the PAR2 knockout mice as compared to 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of detecting an increased number of Sox2+ and ki-67+ neural stem cells in the subventricular zone (SVZ) of the PAR2 knockout mice as compared to wild type animals (example 7). The specification teaches that PAR2-loss of function PAR2 gene. 
As indicated above, the only discussion of “modified stem cells that have reduced PAR2 expression as compared to corresponding wild type stem cells” that is provided by the instant specification is contained on page 3 and 23, example 7, detecting an increased number of Sox2+ and ki-67+ neural stem cells in the subventricular zone (SVZ) of the PAR2 knockout mice as compared to wild type animals (example 7). This text clearly fails to describe, with specificity, a stem cell that has actually been modified in such away as to result in the reduction of PAR2 expression or a neural stem cell that has actually been modified in such away as to result in the reduction of PAR2 expression and having a specific mutation in the PAR2 gene that results in the reduction of PAR2 expression.
The specification provides no identification of any particular modification or mutation that can result in the reduction of PAR2 expression and have a specific mutation in the PAR2 gene that can result in the reduction of PAR2 expression. The specification provides no identification of any particular modification or mutation in in the PAR2 gene that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of modified stem cells have reduced PAR2 expression or the claimed genus of PAR2 gene. There is no description of the conserved regions of mutations in the PAR2 gene which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure and specific characteristics and features of other modified stem cells that have reduced PAR2 expression as compared to corresponding wild type stem cells to the function of PAR2 knockout. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate what other modified stem cells that have reduced PAR2 expression as compared to corresponding wild type stem cells or other neural stem cells having a mutation in the PAR2 gene that results in reduction of PAR2 expression might be.  Since the common characteristics/features of other modified stem cells that have reduced PAR2 expression as compared to corresponding wild type stem cells or neural stem cells are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of modified stem cells or neural stem cells having a mutation in the PAR2 gene.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of modified stem cells or neural stem cells having a mutation in the PAR2 gene, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  .
Therefore, the claimed composition has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by Leung et al. (US6077990, issued Jun 20, 2000, as in IDS).
Claim 40 is drawn to a composition comprising a plurality of modified stem cells that have reduced PAR2 expression as compared to corresponding wild type stem cells.
Leung et al. (US6077990) teaches a composition comprising a plurality of modified embryonic stem (ES) cells and a PAR2 knockout transgenic animal that carries a modified PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type stem cells  (see col. 1-3; col. 5-6, example 1, in particular). Thus, Claim 40 is anticipated by Leung et al. (US6077990).
40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (J. Neurosci. 2013; 33:6181-6190).
Guo et al. teach a composition of human neural progenitor/stem cells isolated from the telencephalic ventricular zone/subventricular zone of fetal brain tissue transfected with siRNA targeting to PAR2 to reduce PAR2 expression, which meet the limitation recited in claim 40 (see p. 6183, 1st col., 2nd paragraph; p. 6184, 1st col., 5th paragraph; p. 6186; 1st col., 4th paragraph to p. 6189).  Thus, Claim 40 is anticipated by Guo.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US6077990) in view of Guo et al. (J. Neurosci. 2013; 33:6181-6190).
Leung is set forth above but fails to explicitly teach neural stem cells as in claim 41. 
While Leung does not explicitly teach neural stem cells as in claim 41, Guo et al. teach neural progenitor/stem cells can be isolated from the telencephalic ventricular zone/subventricular zone (SVZ) of the fetal brain tissue (see p. 6183, 1st col., 2nd paragraph; p. 6184, 1st col., 5th paragraph).
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Guo with the teaching of Leung to isolate and make the claimed neural stem cells having a modified/mutated PAR2 to PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type stem cells. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.


Conclusion

11.	NO CLAIM IS ALLOWED.


Rasmussen et al. (PLoS One, 2012; 7:e46087. doi:10.1371/journal.pone.0046087) teaches a composition comprising a plurality of modified human adipose stem cells (hASCs) that have been treated with anti-PAR2 receptors to reduce the activity and expression of PAR2 (see abstract; p. 4-9). 
Yamamoto et al. (Transgenic Res. 2012; 21:743-755. doi 10.1007/s11248-011-9564-0) teaches a composition comprising a plurality of modified embryonic stem (ES) cells and a Par2 knockout transgenic animal carrying a modified PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type stem cells  (see abstract; p. 745; p. 747-753).
 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 13, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649